DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inaba (US Pub. No. 2008/0079849) in view of Lane et al. (US Patent 7,677,815).
Regarding claims 21-22, 24 and 26-27, Inaba teaches an electronic device, comprising:
a machine body (102);
a functional module (103), moving with respect to the machine body;
a power transmission module disposed in the machine body, including:
	a transmission unit, including a gear and rack (105, 104);
	a driving unit (108), connected with the gear, wherein the driving unit rotates the gear in a moving direction to mesh the rack so as to move the functional module in the moving direction.
a retracting module (Fig. 3), disposed in the machine body, including a holding unit (Fig. 3(a), item 111) connected to the rack to provide the rack an avoiding path for the rack to disengage the gear, wherein a direction of the avoiding path is different from the moving direction;
wherein the retracting module includes a fastener member (103) connected with the holding unit and the rack to move together and to move with respect to the fastener member, the fastener member is used for limiting the rack to move in the direction of the avoiding path, the direction of the avoiding path, the direction of the avoiding path is a direction that the rack moves away from the gear, the fastener member includes a first plate, a second plate and a third plate, two ends of the first plate are connected respectively to the second plate and the third plate opposite to the second plate, a space formed by the first plate, the second plate and the third plate is used accommodating the rack, and the avoiding path is formed between the holding unit and the first plate (see Fig. 3(a) illustration);
wherein an inner surface of the second plate is parallel to an outer surface of the rack, an inner surface of the third plate is parallel to another out surface of the rack, a normal vector direction of the inner surface of the second plate is parallel to the moving direction, and a normal vector direction of the inner surface of the third plate is parallel to the moving direction [claim 22];
wherein the holding unit includes an elastic member, and the rack is located between the elastic member and the gear (para. 41) [claim 24];
wherein the holding unit includes a plurality of spring arms (113) each of the plurality of spring arms is connected to the rack, and each of the plurality of spring arm is integrated with the rack to form a modified rack (Fig. 5) [claim 26].
Inada does not specifically teach the driving unit is moving with the functional module, wherein the functional module includes a photography module [claim 27].
Lane teaches an electronic device comprises a driving unit (516), connected with the gear, moving with the functional module (col. 3, ll. 60-63), wherein the functional module includes a photography module (100).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to substitute a driving unit as taught by Lane for said driving unit in order to automate the movement of the functional module.
Regarding claim 23, Inada, as modified by Lane, teaches all the claimed limitations except for a normal vector of the inner surface of the second plate is not parallel to the moving direction, and a normal vector direction of the inner surface of the third plate is not parallel to the moving direction, i.e. the inner surface of the second plate and the inner surface of the third plate are slanted. However, it would have been an obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the inner surfaces of the second and third plates to include slanted shapes, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).   
Allowable Subject Matter
Claims 1, 5-9, 12-13, 15-16, 19-20 and 28 are allowed.
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 12/01/2022 have been fully considered but they are not persuasive. Applicant alleges that the after final amendment, filed on November 3, 2022, does not raise new issues, because each of the pending claims being presented is either (a) an allowable independent claim based on an allowable dependent claim and being rewritten in independent form or (b) dependent claims that depend upon such allowable independent claim, however the Examiner respectfully disagrees. Applicant added new dependent claims 22-27 to depend from the allowable independent claim (e.g. claim 21), which was rewritten from a previously allowable dependent claim, would raise new issues because these are newly added claims, they require further consideration and/or search. It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. See MPEP 714.13, Section II.
Furthermore, upon a further consideration of the prior art reference Inada, the Examiner determines that Inada does teach the retracting module includes a fastener member (111) connected with the holding unit and the rack to move together and to move with respect to the fastener member, the fastener member is used for limiting the rack to move in the direction of the avoiding path, the direction of the avoiding path, the direction of the avoiding path is a direction that the rack moves away from the gear, the fastener member includes a first plate, a second plate and a third plate, two ends of the first plate are connected respectively to the second plate and the third plate opposite to the second plate, a space formed by the first plate, the second plate and the third plate is used accommodating the rack, and the avoiding path is formed between the holding unit and the first plate (see Fig. 3(a) illustration). Therefore, the previously indicated allowable subject matter of claim 4 has been withdrawn.

    PNG
    media_image1.png
    326
    605
    media_image1.png
    Greyscale

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852